Citation Nr: 0325759	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  03-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION


The veteran served on active duty from May 1946 to September 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the veteran's claim 
for service connection for bilateral hearing loss.  The 
veteran filed a timely appeal to this adverse determination.  
This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2002).  

The Board notes that although the veteran had requested a 
Travel Board hearing, said request was withdrawn pursuant to 
a statement received from the veteran in May 2003.  See 38 
C.F.R. §§ 19.75, 20.703, 20.704 (2002).  The veteran's claim 
is now properly before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The medical evidence of record indicates that the 
veteran's current bilateral hearing loss is not related to 
his military service.


CONCLUSION OF LAW

A bilateral hearing loss disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claim for VA benefits in this case 
in September 2002, which is well after the effective date of 
the VCAA.  Therefore, the provisions of the VCAA are clearly 
applicable to the veteran's claim.
 
Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for bilateral hearing loss, as well as 
notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in January 2003, in the statement of the case (SOC) issued in 
February 2003, in the supplemental statement of the case 
(SSOC) issued in April 2003, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in September 2002, the RO advised the 
veteran of the recent enactment of the VCAA, and provided him 
with detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board acknowledges the contention set forth by the 
veteran's service representative in the August 2003 Written 
Brief Presentation that the veteran has been prejudiced, and 
the entire claims process tainted, because the veteran was 
not provided adequate VCAA notice prior to the issuance of a 
VA decision.  Without addressing the merits of this argument, 
the Board would simply note that this assertion is factually 
inaccurate, as the veteran was provided the VCAA notice 
letter discussed above in September 2002, within one week of 
the RO's receipt of the veteran's claim for service 
connection for hearing loss, and several months prior to the 
initial adjudication of the veteran's claim in January 2003.

Regarding the service representative's argument that the 
veteran must be provided one year from the date that he is 
provided VCAA notice prior to adjudication of his claim, the 
Board observes that one year has elapsed from the time that 
the veteran was provided the VCAA letter in early September 
2002 and the present time, such that Board adjudication of 
the veteran's claim may now proceed.

Finally, regarding the service representative's argument 
that, as part of its duty to notify, VA has an obligation to 
explain to the veteran what types of evidence would help 
substantiate his claim, to specifically include lay or 
"buddy" statements, the Board observes that the September 
2002 VCAA letter provided to the veteran specifically 
informed him that buddy statements and statements by other 
non-medical personnel, such as police, insurance examiners, 
and employers, as well as non-statement evidence, such as 
photographs, could be submitted to help substantiate his 
claim.

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes post-service VA outpatient treatment notes and 
examination reports and several personal statements made by 
the veteran in support of his claim.  The veteran testified 
before an RO hearing officer in February 2003, and a 
transcript of his testimony has been associated with his 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The VCAA letter sent by the RO to the veteran in 
September 2002 asked him to provide medical evidence showing 
that he had a current hearing loss disorder and that this 
disorder either began in service or is due to an event in 
service causing injury or disease.  To date, the veteran has 
not provided any medical evidence in response to this 
request.  However, in his original claim for benefits, 
received by VA in September 2002, the veteran reported that 
"All my medical treatment has been at the VA in Sioux 
Falls."  The RO requested, and received, all medical 
treatment records for the veteran from this facility.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  Also, certain 
chronic diseases, including sensorineural hearing loss, 
manifested or aggravated to a compensable degree within the 
appropriate time period shall be granted service connection, 
even though there is no record of such disease in service.  
38 C.F.R. § 3.309 (2002); 38 C.F.R. § 3.307 (as amended by 67 
Fed. Reg. 67792 - 67793 (Nov. 7, 2002)).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reviewing the veteran's claim, the Board initially 
observes that the VA has been unable to obtain the veteran's 
service medical records, despite numerous attempts to do so.  
In April 2000, in response to a request for the veteran's 
service medical records in conjunction with a previous 
benefits claim by the veteran, the NPRC advised VA that the 
veteran's service medical records had been destroyed in a 
fire at the National Personnel Records Center on July 12, 
1973.  When service medical records are destroyed, VA is 
obligated to search for alternative forms of medical records.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Therefore, the 
RO requested that the veteran complete a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  
The veteran completed and returned this form to the RO in 
October 2002.  On this form, the veteran indicated that the 
only inservice treatment he had received for hearing loss was 
at the time of his service discharge examination.  The Board 
notes that a service discharge examination is a service 
medical record, and thus it would have been destroyed when 
the veteran's entire service medical records were burned in 
1973.  He did not report any military hospitalization which 
would allow the NPRC to search for alternate record sources, 
such as Morning Reports, sick reports, or reports from the 
Surgeon General's Office.  Furthermore, the Board observes 
that at the time of the veteran's hearing before an RO 
hearing officer in February 2003, the veteran clarified that 
he believed that he was suffering from hearing loss at 
discharge, but that no hearing test was administered at that 
time, and that the examiner had adamantly refused the 
veteran's insistent requests that he record the veteran's 
report regarding hearing loss in his discharge examination 
report.  He stated that, as a result, no written record of 
any hearing loss would be in his service medical records.  
Based on this evidence, the Board is satisfied that the RO 
expended sufficient efforts to assist the veteran in 
obtaining service records from alternate sources.

In his original claim for service connection for hearing 
loss, received by VA in September 2002, the veteran reported 
that all of his medical treatment had been at the Sioux Falls 
VA Medical Center (VAMC).  Therefore, in December 2002 the RO 
requested copies of all records of medical treatment provided 
to the veteran at this facility.  In response, the Sioux 
Falls VAMC submitted only the report of a VA bones 
examination which had been conducted in July 1993, and which 
did not contain any information relating to hearing loss.

At the time of the veteran's hearing before an RO hearing 
officer in February 2003, he testified that he had never 
received any treatment for hearing loss at any facility at 
any time, either in service or since discharge.  However, he 
reported that during his basic training in Kentucky in 1946, 
he was required to fire 50 caliber and 105 caliber Howitzers 
without ear protection.  He stated that this training lasted 
for 11/2 to 2 months.  He stated that he noticed difficulty 
hearing immediately afterward, but never sought any treatment 
for hearing loss because he was busy working as a farmer 
after service, and because he could not afford to see a 
doctor.  The veteran's service representative requested that 
the veteran be provided an audiological examination to help 
assist him with his claim.

In response to this request, in March 2003 the veteran 
underwent a complete audiological evaluation.  At that time, 
the examiner stated that he had reviewed the veteran's entire 
claims file.  The examiner noted the veteran's report that he 
had never sought treatment before for hearing loss.  He also 
noted the veteran's report that he had experienced noise 
exposure during field artillery training for a month or two 
in 1946.  The veteran reported occupational noise exposure as 
a farmer for "45+ years."  He also reported some pre-
military noise exposure from having grown up on a farm.  He 
denied the use of any hearing protection.  He also reported 
the onset of tinnitus as soon as he was discharged from the 
military, but that it had decreased in intensity and 
frequency.  Following audiometric testing, the examiner 
rendered a diagnosis of moderately-severe to severe 
sensorineural hearing loss, both ears.  He then offered the 
following opinion:

It is this examiner's opinion that vet's 
hearing loss and complaint of tinnitus is 
less than likely due to military service.  
Vet reported that he was exposed to 
Howitzers while training in field 
artillery contributing to his hearing 
loss and complaint of tinnitus.  However, 
vet reported that this is the first time 
he has seeked [sic] help regarding his 
hearing (55+ years post military 
service).  Vet's hearing loss and 
complaint of tinnitus were more than 
likely due to his extensive history of 
noise exposure as a lifetime farmer and 
hunter and presbycusis (age related 
hearing loss).

Following a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  The only 
competent medical evidence addressing the veteran's 
contention is the March 2003 VA audiological report and 
opinion, at which time the examiner opined that, even 
accepting the veteran's report of inservice noise exposure to 
Howitzers, his hearing loss was unlikely due to service, but 
rather was most likely due to post-service noise exposure and 
old age.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current bilateral hearing loss is related to his active 
military service, to include noise exposure in 1946.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his hearing loss 
disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current bilateral hearing loss, first diagnosed in 2003, is 
related to the noise from exploding Howitzers in 1946, some 
56 years prior to this diagnosis, cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



